Judge CARPARELLI
specially concurring.
1 29 I concur in the result, but write separately because, unlike the majority, I conclude that it is not necessary to substantiate actual public concern. I also conclude that Sam's statement that law enforcement officials should have continued investigating his wife's murder is not necessary to the resolution of this appeal.
Speech on matters of public concern is "at the heart of the First Amendment's protection." Dun & Bradstreet, Inc. v. Greenmoss Builders, Inc., 472 U.S. 749, 758-59, 105 S.Ct. 2939, 86 L.Ed.2d 593 (1985) (quoting First National Bank v. Bellotti, 435 U.S. 765, 776, 98 S.Ct. 1407, 55 L.Ed.2d 707 (1978)). To determine whether speech addresses a matter of public concern, courts consider its content, form, and context. Id. at 761, 105 S.Ct. 2939; Connick v. Myers, 461 U.S. 138, 145, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983). "Public concern 'is something that is a subject of legitimate news interest; that is, a subject of general interest and of value and concern to the public at the time of publication.'" Hoeper v. Air Wisconsin Airlines Corp., 232 P.3d 230, 241 (Colo.App.2009) (quoting City of San Diego v. Roe, 543 U.S. 77, 83-84, 125 S.Ct. 521, 160 L.Ed.2d 410 (2004), 2012 WL 907764. "Public concern is interpreted broadly." Id.
'I 30 "Somewhat more specifically, a matter is of public concern when 'it can be fairly considered as relating to any matter of political, social, or other concern to the community'" McIntyre v. Jones, 194 P.3d 519, 525 (Colo.App.2008) (quoting Barrett v. Univ. of Colo. Health Sciences Center, 851 P.2d 258, 263 (Colo.App.1998)). "The commission of crime, prosecutions resulting from it, and judicial proceedings arising from proseeu-tions ... are without question events of legitimate concern to the public,. ..." Cox Broadcasting Corp. v. Cohn, 420 U.S. 469, 492, 95 S.Ct. 1029, 43 L.Ed.2d 328 (1975).
131 Sam's statements about Mark that were broadcast in the television program and that Mark alleges were defamatory can be summarized as follows:
© Mark and Joel tried to destroy their father professionally and financially;
they were ruthless;
they were capable of evil things;
Sam believed someone staged Eva's murder to implicate him; and
® - Sam did not know whether Mark and Joel were involved in Eva's murder, but he knew that they were capable of it, and others who knew them would agree.
32 We must consider the content, form, and context of Sam's statements to determine whether they address a matter of public concern. Connick, 461 U.S. at 145, 108 S.Ct. 1684. The content of Sam's statements relate to his wife's murder and questions about the identity of the murderer or murderers. The form was the cable television transmission of a video of Sam's oral statements. The context was a television program about the murder, its investigation, and remaining questions about the identity of the murderer or murderers.
133 It can fairly be said that violent crimes, the investigation of such erimes, and the identification, prosecution, and conviction of alleged perpetrators are of legitimate concern to the public See Cox Broadcasting, 420 U.S. at 492, 95 S.Ct. 1029; see also Bowers, 773 P.2d at 596. In my view, whether a matter is one of legitimate public con*1232cern depends on the foregoing considerations regardless of whether the public was previously aware of the matter or demonstrated concern about it. Although the involvement of well-known individuals, intrigues, eviden-tiary inconsistencies, and doubts about the guilt of the person convicted might cause the public to find the matter more interesting, active public interest is not necessary to determine whether a matter is of legitimate public concern.
34 In a portion of the interview that was not televised, the interviewer asked Sam whether he thought "they should have continued investigating." Sam responded:
You know, of course the answer is " 'yes. But investigate what? You have to have something, some kind of fact, or suspicion which you want to investigate. And that was a problem from the very beginning of the whole thing. They didn't have anything. They had nothing whatsoever to investigate. They had no leads. And had Marquis's brother[-lin[-llaw, who, by the way, got the reward, not come forward and claim that Marquis told him about it, we'd still not have anybody arrested because there was no evidence. kH
135 To the extent that this untelevised statement was critical of the investigation, it is not necessary to the determination of whether the televised statements related to matters of legitimate public concern. In addition, I do not concur in the majority's reliance on Garrison v. Louisiana, 379 U.S. 64, 65-66, 85 S.Ct. 209, 13 L.Ed.2d 125 (1964), as a basis for determining whether the statements addressed matters of public concern. There, the defendant was convicted for criminal defamation of public officials and the Supreme Court ruled that Louisiana's erimi-nal defamation statute was unconstitutional as applied. Id. at 67, 85 S.Ct. 209.6 Here, we have a civil suit in which the plaintiff was not a public official.

. In Garrison, 379 U.S. at 65-66, 85 S.Ct. 209, a district attorney held a press conference at which he disparaged judicial conduct. Among other things, he said that (1) the large backlog of pending criminal cases was the result of inefficiency, laziness, and excessive judicial vacations; and (2) the judges had hampered his criminal investigations of vice by refusing to authorize funds to pay for undercover investigations. The Attorney General of Louisiana prosecuted the district attorney, who was then tried and conviet-ed of criminal defamation based on those statements. The Supreme Court considered "whether the historical limitation of the defense of truth in criminal libel to utterances published 'with good motives and for justifiable ends' should be incorporated into the New York Times rule as it applies to criminal libel statutes." Id. at 70-71, 85 S.Ct. 209. The Supreme Court reversed, ruling that the Louisiana statute "incorporates constitutionally invalid standards in the context of criticism of the official conduct of public officials." Id. at 77, 85 S.Ct. 209. It was in that context that the Supreme Court said, among other things, that "where the criticism is of public officials and their conduct of public business, the interest in private reputation is overborne by the larger public interest secured by the Constitution, in the dissemination of truth." Id. at 72-73, 85 S.Ct. 209.